Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160245-6
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  RAYMOND GUZALL, III, and                                                                             Elizabeth T. Clement
  RAYMOND GUZALL, III, P.C.,                                                                           Megan K. Cavanagh,
                                                                                                                        Justices
          Plaintiffs-Appellants,
                                                                     SC: 160245, 160246
  v                                                                  COA: 344507, 345190
                                                                     Wayne CC: 18-000343-CB
  BARRY A. SEIFMAN, and BARRY A.
  SEIFMAN, P.C.,
             Defendants-Appellees.
  _____________________________________/

         On order of the Chief Justice, upon stipulation of the parties, the applications for
  leave to appeal are DISMISSED with prejudice as to defendants-appellees David Warren
  and Joelson Rosenberg, P.C., only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 9, 2019

                                                                               Clerk